



Exhibit 10.1




EMPLOYMENT AGREEMENT
 
This Employment Agreement (the “Agreement”), dated as of July 18, 2017, is
entered into by and between Six Flags Entertainment Corporation, a Delaware
corporation (the “Company”) and James Reid-Anderson (the “Executive”).
 
W I T N E S S E T H:
 
WHEREAS, the Company and Executive have entered into an Employment Agreement,
dated as of February 18, 2016 and amended dated as of February 10, 2017
(collectively, the “Prior Employment Agreement”) pursuant to which the Executive
currently serves as Executive Chairman.


WHEREAS, the Company and the Executive have agreed that the term of the Prior
Employment Agreement will terminate on July 18, 2017 (the “Effective Date”) and
the Company and the Executive desire to set forth herein their mutual agreement
with respect to Executive’s resumption of duties of the President and Chief
Executive Officer of the Company and continuation as Chairman of the Company’s
Board of Directors (the “Board”) on the terms set forth in this Agreement and to
confirm the terms and conditions of such employment by entering into this
Agreement.
 
NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Agreement, it is hereby agreed as follows:
 
1.             Term of Employment.  The term of Executive’s employment by the
Company pursuant to this Agreement shall commence on the Effective Date and
shall terminate in accordance with Section 4 hereof (such term, the “Term”).
 
2.             Position, Duties and Location.
 
(a)           Position and Duties.  Executive shall serve as the President and
Chief Executive Officer of the Company and, during any period the Executive is a
member of the Board, as Chairman of the Board.  The Company shall nominate the
Executive for election as a member of the Board at each stockholders’ meeting
occurring during the Term that the Executive’s seat is scheduled for election
and shall use best efforts to have the Executive so elected.  During the Term,
Executive shall have the duties and responsibilities for the position(s) then
held by Executive that are commensurate with those held by similarly situated
executives at similarly situated companies of similar size, and such other
duties and responsibilities assigned by the Board that are consistent with
Executive’s position.  Executive shall report solely and directly to the Board.
 
(b)           Attention and Time.  Executive shall devote a majority of his
business attention and time to his duties hereunder and shall use his reasonable
best efforts to carry out such duties faithfully and efficiently.  During the
Term, it shall not be a violation of this Agreement for Executive to (i) serve
on industry, trade, civic or charitable boards or committees; (ii) deliver
lectures or fulfill speaking engagements; or (iii) manage personal investments,
as long as such activities do not materially interfere with the performance of
Executive’s duties and responsibilities as described herein. Executive shall be
permitted to serve on for-profit corporate boards of directors if approved in
advance by the Board, which approval shall not be unreasonably withheld or
delayed. 
 
(c)           Location.  Executive may perform his duties under this Agreement
from any location but shall have office and administrative support at the
Company’s offices in Gurnee, Illinois.
 
3.             Compensation.
 
(a)           Base Salary.  During the Term, Executive shall receive a base
salary (as applicable, the “Base Salary”) at an annual rate of no less than
$1,800,000.  Executive’s Base Salary shall be reviewed by the Company at least
annually for increase, beginning on the first anniversary of the Effective
Date.  Base Salary shall be paid at such times and in such manner as the Company
customarily pays the base salaries of its employees.  In the event that
Executive’s Base Salary is increased by the Board in its discretion at any time
during the Term, such increased amount shall thereafter constitute the Base
Salary.
 
(b)           Annual Bonus.  During the Term, Executive shall participate in the
Company’s annual bonus program generally applicable to named executive officers
of the Company on substantially the same terms and conditions generally
applicable to such named executive officers; provided that the applicable
performance goals will be established by




--------------------------------------------------------------------------------





the Compensation Committee of the Board (the “Committee”) in good faith after
consultation with the Executive in advance.  During the Term, Executive shall
have target bonus opportunity (“Target Bonus”) of 200% of Base Salary and a
maximum bonus opportunity of two times the Target Bonus.  Notwithstanding the
foregoing, for the 2017 performance year, Executive’s Target Bonus percentage
shall be pro rated with 200% of Base Salary as the Target Bonus percentage for
the portion of the 2017 fiscal year this Agreement is in effect and 100% of Base
Salary as the Target Bonus percentage for the portion of the 2017 fiscal year
before this Agreement is in effect. Any annual bonus payable to Executive shall
be paid during the calendar year following the calendar year performance year
and no later than five days following the filing of the Company’s Form 10-K for
the performance year (or, if the Company is not required to or does not file a
Form 10-K, no later than five days following the completion of the audit of the
applicable performance year). The Executive’s bonus shall be paid at the same
time as the bonuses paid to other executive officers. The portion of the bonus
for the 2017 performance year attributable to the portion of the 2017 fiscal
year before this Agreement is in effect shall be paid in shares of the Company’s
common stock but shall be treated as “Compensation” for purposes of the
Company’s Supplemental 401(k) Plan in the same manner as if the bonus had been
paid in cash.
 
(c)           Equity Awards.  On the Effective Date, the Executive shall be
granted options with respect to 500,000 shares of the Company’s common stock
(each, a “Share”) in accordance with the Company’s standard option agreement and
with a per Share exercise price equal to the closing price of a Share on the
NYSE on the Effective Date. The Executive shall be granted an additional award
under the Company’s Project 600 Program with a Target Award (as such term is
used under such Program) of 185,000 Shares for a total Target Award (including
his existing award) under the Company’s Project 600 Program of 435,000 Shares.
The Executive shall also be granted an award under the Company’s Project 750
Program with a Target Award (as such term is used under such Program) of 150,000
Shares. Dividend equivalent rights under the Project 600 and Project 750
Programs shall be calculated in the same manner as for those executives who
received grants as of the establishment of such Programs but in no event shall
dividend equivalent rights be paid unless the underlying Program award vests.
Executive shall be eligible to receive stock options or other equity under the
Company’s equity programs.
 
(d)           Other Compensation and Benefits.  During the Term, Executive shall
be entitled to participate in or receive benefits under any employee benefit
programs of the Company (including life, health and disability programs) that
are made available to named executive officers of the Company to the extent that
Executive complies with the conditions attendant with coverage under such plans
or arrangements.  Nothing contained herein shall be construed to prevent the
Company from modifying or terminating any plan or arrangement (excluding, as it
relates to Executive, the annual bonus program described in Section 3(b),
expense reimbursements described in Section 3(e) and the equity awards described
in Section 3(c)).  Notwithstanding the foregoing, Executive shall be entitled to
six weeks of paid vacation per calendar year.
 
(e)           Expenses.  During the Term, Executive shall be entitled to
(i) perquisites on the same basis as other named executive officers of the
Company, (ii) an automobile allowance of $1,000 per month, and (iii) a tax and
legal allowance of $15,000 per calendar year.  In addition, the Company shall
promptly reimburse Executive in accordance with applicable Company policy for
all reasonable expenses that Executive incurs during his employment with the
Company in carrying out Executive’s duties under this Agreement. 
Notwithstanding the foregoing, the Executive shall be entitled to first class
air travel on Company business, including, without limitation, travel between
Company offices and will be permitted to fly privately using NetJets or other
similar arrangements as appropriate for the performance of his duties in an
efficient way (as determined in the Executive’s good faith discretion).  
Without limitation on the foregoing, the Company shall reimburse Executive for
all reasonable costs incurred in traveling to Company locations other than
Gurnee, Illinois, including, without limitation, lodging (hotel, apartment or
otherwise), meals and transportation, subject to the Company’s reasonable
requirements with respect to reporting and documentation of such expenses.
 
(f)            Additional Compensation and Benefits.  Nothing contained in this
Agreement shall limit the Board in awarding, in its discretion, additional
compensation and benefits to Executive.
 
4.             Termination of Employment.  Executive’s employment shall
terminate automatically upon his death or Disability.  The Company may terminate
Executive’s employment for Cause or without Cause.  Executive may terminate his
employment with or without Good Reason.  Upon termination of Executive’s
employment for any reason, the Company shall pay Executive within 10 business
days of his Date of Termination (except with respect to reimbursements described
in clause (D), which shall be paid within 20 business days of Executive’s  Date
of Termination): (A) unpaid Base Salary through the Date of Termination, (B) any
earned but unpaid bonus for the prior fiscal year, (C) any benefits due to
Executive under any employee benefit plan of the Company and any payments due to
Executive under the terms of any Company program, arrangement or agreement,
including insurance policies but excluding any severance program or policy and
(D) any expenses owed to Executive, provided Executive properly submits
documentation therefor in accordance with applicable Company policy  within 10
business days after the Date of Termination ((A), (B), (C) and (D) collectively,
the “Accrued Amounts”). Executive shall continue as a participant and be
entitled to earn Shares under the Company’s Project 600 Program with respect


2

--------------------------------------------------------------------------------





to a target award of 435,000 Shares, whether or not Executive is employed at the
time awards under the Company’s Project 600 Program are earned or paid out
provided Executive has not been terminated for Cause.
 
(a)           Death; Disability; Termination For Cause; Termination without Good
Reason.  Upon a termination of Executive’s employment (i) due to Executive’s
death or Disability, or (ii) by the Company for Cause or by Executive without
Good Reason, Executive (or, in the case of Executive’s death, Executive’s estate
and/or beneficiaries) shall be entitled to Executive’s Accrued Amounts and
Executive shall have no further right or entitlement under this Agreement to
payments arising from termination of his employment due to death or Disability,
by the Company for Cause or by Executive without Good Reason.  In addition, in
the event of the termination of Executive’s employment due to death or
Disability, Executive (or Executive’s estate) shall be entitled to (i) a pro
rata portion (based on the number of days during the applicable performance year
Executive was employed by the Company) of the annual bonus that would otherwise
have been paid to Executive if his employment had not so terminated (a “Pro Rata
Bonus”), payable at the time described in Section 3(b), (ii) immediate vesting
of all time-vested options, stock appreciation rights, restricted stock,
restricted stock units and other time-vested equity-based incentive awards then
held by Executive (excluding any performance-based awards such as awards issued
pursuant to the Company’s Project 600 and Project 750 Programs) (collectively,
“Equity Awards”), with all outstanding options and stock appreciation rights
remaining exercisable for the shorter of their originally scheduled respective
terms and one year following Executive’s Date of Termination, and Executive
shall continue as a participant and be entitled to earn Shares under the
Company’s Project 750 Program with respect to the award described in Section
3(c) even though no longer employed. Moreover, in the event of the termination
of Executive’s employment due to Disability, Executive shall be entitled to
payment of an amount equal to the product of 2 and the sum of Executive’s Base
Salary and Target Bonus for the year of termination, such amount to be paid in a
lump sum as soon as practicable after the Date of Termination but no later than
the earliest time permitted under Section 4(c) and Section 19.
 
(b)           Termination Without Cause or for Good Reason.  In the event that,
during the Term, the Company terminates Executive’s employment without Cause or
Executive terminates his employment for Good Reason, Executive shall be entitled
to the Accrued Amounts and, subject to Executive’s compliance with Sections 5, 6
and 7, the following payments and benefits in lieu of any payments or benefits
under any severance program or policy of the Company or its Affiliates:
 
(A)          payment of a Pro Rata Bonus, payable at the time described in
Section 3(b);
 
(B)           payment of an amount equal to the product of 2 and the sum of
(X) Executive’s Base Salary (excluding any reductions thereto that serve as the
basis for a termination for Good Reason) and (Y) Target Bonus for the year of
termination, such amount to be paid in a lump sum as soon as practicable after
the Date of Termination but no later than the earliest time permitted under
Section 4(c) and Section 19;
 
(C)           at the Company’s election, either (X) continued coverage for a
period of twenty-four (24) months commencing on the Date of Termination or until
Executive receives comparable coverage (determined on a benefit-by-benefit
basis) from a subsequent employer for Executive (and his eligible dependents, if
any) under the Company’s health plans (including medical and dental) and life
insurance plans on the same basis as such coverage is made available to
executives employed by the Company (including, without limitation, co-pays,
deductibles and other required payments and limitations) and Executive’s
qualifying event for purposes of COBRA shall be treated as occurring at the end
of such continuation period or (Y) a cash lump sum payment equal to (i)
twenty-four (24) multiplied by (ii) the excess of the monthly applicable COBRA
premium as of the Executive’s Date of Termination for health care coverage and
the monthly premium for life insurance Executive (and Executive’s eligible
dependents, if any) had from the Company immediately prior to the Executive’s
Date of Termination over the monthly dollar amount Executive would have paid to
the Company for such health care coverage and life insurance coverage if
Executive remained employed for the twenty-four (24) month period commencing on
the Date of Termination; and
 
(D)          all of the Equity Awards shall fully vest, with all vested options
and stock appreciation rights remaining exercisable for the shorter of their
originally scheduled respective terms and one year following Executive’s Date of
Termination and Executive shall continue as a participant and be entitled to
earn Shares under the Company’s Project 750 Program with respect to the award
described in Section 3(c) even though no longer employed.
 
(c)           Release.  As a condition to receiving the payments and benefits
set forth in Section 4(b), Executive shall be required, within 60 days of
Executive’s Date of Termination (including, without limitation, a Date of
Termination that occurs after the expiration of the Term), to execute, deliver
and not revoke (with any applicable revocation period having expired) a general
release of claims in a form attached hereto as Exhibit A.  To the extent
required by Section 19, any payments or benefits that would otherwise have been
made during such 60-day period shall not be made and shall be accumulated and
paid in a single lump sum on the expiration of such 60-day period.


3

--------------------------------------------------------------------------------





 
(d)           Full Discharge.  The amounts payable to Executive under this
Section following termination of Executive’s employment shall be in full and
complete satisfaction of Executive’s rights under this Agreement and any other
claims he may have in respect of his employment by the Company or any of its
subsidiaries, and Executive acknowledges that such amounts are fair and
reasonable, and his sole and exclusive remedy, in lieu of all other remedies at
law or in equity, with respect to the termination of his employment hereunder or
breach of this Agreement.  Nothing contained in this sub-section shall serve as
a bar to any claim that would not have been released if Executive executed the
release attached as Exhibit A upon Executive’s Date of Termination, whether or
not such release is required to be executed in connection with such termination.
 
(e)           Definitions.  For purposes of this Agreement, the following
definitions shall apply:
 
(i)            “Affiliate” shall mean a person or other entity that directly or
indirectly controls, is controlled by, or is under common control with the
Company.
 
(ii)          “Cause” shall mean:  (A) Executive’s continued failure (except
where due to physical or mental incapacity) to endeavor in good faith to
substantially perform his duties hereunder after written notice from the Company
requesting such performance and specifying Executive’s alleged non-compliance;
(B) Executive’s material malfeasance or gross neglect in the performance of his
duties hereunder; (C) Executive’s conviction of, or plea of guilty or nolo
contendere to, a misdemeanor involving moral turpitude or a felony; (D) the
commission by Executive of an act of fraud or embezzlement against the Company
or any Affiliate constituting a crime; (E) Executive’s material breach of any
material provision of this Agreement (as determined in good faith by the Board)
that is not remedied within fifteen (15) days after (I) written notice from the
Company specifying such breach and (II) the opportunity to appear before the
Board; (F) Executive’s material violation of a material Company policy that
causes demonstrable damage to the Company, which damage is not insignificant; 
(G) Executive’s continued failure to cooperate in any audit or investigation
involving the Company or its Affiliates or its or their financial statements or
business practices that is not remedied within fifteen (15) days of written
notice from the Company specifying such failure; or (H) Executive’s actual gross
misconduct that the Board determines in good faith adversely and materially
affects the business or reputation of the Company and its Subsidiaries taken as
a whole; provided that in any dispute pursuant to Section 10 regarding whether
“Cause” exists under this clause (H), the arbitrator shall make a de novo review
of whether Executive’s actual gross misconduct adversely and materially affected
the business or reputation of the Company and its Subsidiaries taken as a whole,
it being understood that Executive’s termination shall be determined by the
arbitrator to have been by the Company without Cause under this clause (H) if
either (a) Executive did not actually engage in gross misconduct or (b) such
gross misconduct did not in fact have an adverse and material effect on the
business or reputation of the Company and its Subsidiaries taken as a whole.
 
(iii)          “Change in Control” shall mean:  (A) any “person” (as such term
is used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), but excluding (x) any employee benefit plan of the
Company, (y) any Permitted Holder or (z) any acquisitions pursuant to a
transaction described in clause (D) below, that does not constitute a Change in
Control), is or becomes the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under the Exchange Act, except that a person shall be deemed to have
“beneficial ownership” of all shares that any such person has the right to
acquire, whether such right is exercisable immediately or only through the
passage of time), directly or indirectly, of more than thirty-five percent (35%)
of the voting stock of the Company; (B) at any time, the Continuing Directors
(as defined below) cease for any reason to constitute at least a majority of the
Board;  (C) a direct or indirect sale or other transfer of all or substantially
all of the assets of the Company and its Subsidiaries, taken as a whole, or
(D) consummation of any merger, consolidation or like business combination or
reorganization of the Company that results in the voting securities of the
Company outstanding immediately prior to the consummation of such merger,
consolidation or like business combination or reorganization not representing
(either by remaining outstanding or by being converted into voting securities of
the applicable surviving or other entity) more than fifty percent (50%) of the
combined voting power of the voting securities of the Company (or its successor)
(or the ultimate parent company thereof) outstanding immediately after such
merger, consolidation or like business combination or reorganization.  Only one
(1) Change in Control may occur during the Term.
 
(iv)           “Continuing Directors” shall mean, as of any date of
determination, any member of the Board who (i) was a member of the Board on the
date of this Agreement or (ii) was nominated for election or elected to the
Board with the approval of a majority of the Continuing Directors who were
members of the Board at the time of such nomination or election.
 


4

--------------------------------------------------------------------------------





(v)          “Date of Termination” / “Notice of Termination.”  Any termination
of Executive’s employment by the Company or by Executive under this Section 4
(other than termination due to death) shall be communicated by a written notice
to the other party hereto indicating the specific termination provision in this
Agreement relied upon, setting forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of Executive’s
employment under the provision so indicated, and specifying a “Date of
Termination” (a “Notice of Termination”) which, if submitted by Executive, shall
be at least thirty (30) days following the date of such notice.  A Notice of
Termination submitted by the Company may provide for a “Date of Termination” on
the date Executive receives the Notice of Termination, or any date thereafter
elected by the Company in its sole discretion not to exceed thirty (30) days
following the date of such notice.  The failure by Executive or the Company to
set forth in the Notice of Termination any fact or circumstance which
contributes to a showing of Cause or Good Reason shall not waive any right of
Executive or the Company hereunder or preclude Executive or the Company
thereafter from asserting such fact or circumstance within a period of six
months from the Date of Termination in order to enforce Executive’s or the
Company’s otherwise applicable rights hereunder.
 
(vi)         “Disability” shall mean the Executive’s inability due to a mental
or physical impairment to substantially perform his duties for the Company for
90 consecutive days or 180 days in any two-year period.
 
(vii)        “Good Reason” shall mean the occurrence, without Executive’s
express written consent, of:  (A) the removal of the Executive as President or
Chief Executive Officer of the Company or an adverse change in Executive’s
reporting obligations; (B) the failure of the Company to nominate the Executive
for election as a member of the Board or the failure to appoint the Executive as
Chairman of the Board while he is a member thereof or the failure of the
Company’s stockholders to elect him to the Board once nominated; (C) a material
diminution in Executive’s employment duties, responsibilities or authority, or
the assignment to Executive of duties that are materially inconsistent with his
position; (D) any reduction in Base Salary or any reduction in Executive’s
Target Bonus or Maximum Bonus (as expressed as a percentage of Base Salary); or
(E) any material breach by the Company of Section 3 or Section 9 of this
Agreement; provided that Executive may terminate for Good Reason only if
(I) within 90 days of the date Executive has actual knowledge of the occurrence
of an event of Good Reason, Executive provides written notice of the Company
specifying such event, (II) the Company does not cure such event within 5
business days of such notice if the event is nonpayment of an amount due to
Executive or within 60 days of such notice for other events and (III) Executive
terminates his employment within 30 business days of the end of such cure
period.
 
(viii)           “Permitted Holders” shall mean each person or entity (and any
affiliate of such person) beneficially owning more than 10% of the Company’s
voting stock on the Effective Date.
 
(ix)            “Subsidiary” of the Company shall mean any corporation of which
the Company owns, directly or indirectly, more than fifty percent (50%) of the
voting stock.
 
(f)            Other Positions.  Executive shall immediately resign, and shall
be deemed to have immediately resigned without the requirement of any additional
action, from any and all position Executive holds (including, if applicable, as
a member of the Board) with the Company and its Affiliates on Executive’s Date
of Termination.
 
(g)           Breach of Payment Obligation.  If the Company fails (other than
pursuant to Section 18) to pay any amount due to Executive (or Executive’s
estate) pursuant to this Section 4 as a result of Executive’s termination of
employment within the fifteen (15) day period following written notice by
Executive (it being understood and agreed that such notice may not be given
until any such material payment has not been paid for at least 15 days following
its scheduled payment date), the restrictions imposed by Section 7(a)(i) and
(ii) shall immediately terminate.
 
5.             Confidentiality of Trade Secrets and Business Information. 
Executive agrees that Executive shall not, at any time during Executive’s
employment with the Company or thereafter, disclose or use any trade secret,
proprietary or confidential information of the Company or any Subsidiary of the
Company (collectively, “Confidential Information”), obtained by him during the
course of such employment, except for (i) disclosures and uses required in the
course of such employment or with the written permission of the Company,
(ii) disclosures with respect to any litigation, arbitration or mediation
involving this Agreement, including but not limited to, the enforcement of
Executive’s rights under this Agreement, or (iii) as may be required by law or
by any court, arbitrator, mediator or administrative or legislative body
(including any committee thereof) with apparent jurisdiction to order such
disclosure; provided that, if, in any circumstance described in clause (iii),
Executive receives notice that any third party shall seek to compel him by
process of law to disclose any Confidential Information, Executive shall
promptly notify the Company and provide reasonable cooperation to the Company
(at the Company’s sole expense) in seeking a protective order against such
disclosure. Notwithstanding the foregoing,


5

--------------------------------------------------------------------------------





“Confidential Information” shall not include information that is or becomes
publicly known outside the Company or any of its subsidiaries other than due to
a breach of Executive’s obligations under this paragraph.
 
6.             Return of Information.  Executive agrees that at the time of any
termination of Executive’s employment with the Company or expiration of the
Term, whether at the instance of Executive or the Company, and regardless of the
reasons therefore, Executive shall deliver to the Company (at the Company’s
expense), any and all notes, files, memoranda, papers and, in general, any and
all physical (including electronic) matter containing Confidential Information
that are in Executive’s possession or under Executive’s control, except as
otherwise consented in writing by the Company at the time of such termination. 
The foregoing shall not prevent Executive from retaining copies of personal
diaries, personal notes, personal address books, personal calendars, and any
other personal information (including, without limitation, information relating
to Executive’s compensation), but only to the extent such copies do not contain
any Confidential Information other than that which relates directly to
Executive, including his compensation.


7.             Noncompetition, Noninterference, Nondisparagement and
Cooperation.
 
(a)           General.  In consideration for the compensation payable to
Executive under this Agreement, Executive agrees that Executive shall not, other
than in carrying out his duties hereunder, directly or indirectly, do any of the
following (i) during Executive’s employment with the Company and its
Subsidiaries and for a period of one (1) year after any termination of such
employment, render services in any capacity (including as an employee, director,
member, consultant, partner, investor or independent contractor) to a
Competitor, (ii) during Executive’s employment with the Company and its
Subsidiaries and for a period of two (2) years after any termination of such
employment, attempt to, or assist any other person in attempting to, employ,
engage, retain or partner with, any person who is then, or at any time during
the ninety (90) day-period prior thereto was, a director, officer or other
executive of the Company or a Subsidiary, or encourage any such person or any
consultant, agent or independent contractor of the Company or any Subsidiary to
terminate or adversely alter or modify such relationship with the Company or any
Subsidiary, provided that this section (ii) shall not be violated by general
advertising, general internet postings or other general solicitation in the
ordinary course not specifically targeted at such persons, nor (iii) during
Executive’s employment with the Company and its Subsidiaries and for a period of
two (2) years after any termination of employment, solicit any then current
customer (excluding any patrons of the Company’s amusement parks) or business
partner of the Company or any Subsidiary to terminate, alter or modify its
relationship with the Company or the Subsidiary or to interfere with the
Company’s or any Subsidiary’s relationships with any of its customers or
business partners.  During the Term and for two (2) years thereafter, Executive
agrees not to make any public statement that is intended to or would reasonably
be expected to disparage the Company, its Affiliates or its or their directors,
officers, employees, businesses or products other than as required in the good
faith discharge of his duties hereunder.  During the Term and for two (2) years
thereafter, the Company (including directors and officers of the Company in
their capacity as such) agrees that it shall not make any public statement that
is intended to or would reasonably be expected to disparage Executive.  At the
request of Executive, the Company shall direct its directors and officers to not
make any statements that would violate this Section 7(a) if they were made by
the Company and shall use its commercially reasonable efforts to enforce such
direction.  Notwithstanding the foregoing, nothing in this Section shall prevent
any person from (A) responding publicly to any incorrect, disparaging or
derogatory public statement made by or on behalf of the other party to the
extent reasonably necessary to correct or refute such public statement or
(B) making any truthful statement to the extent required by law.
 
(b)           Cooperation.  Executive agrees to cooperate, in a reasonable
manner and at the expense of the Company, with the Company and its attorneys,
both during and after the termination of Executive’s employment, in connection
with any litigation or other proceeding arising out of or relating to matters in
which Executive was involved prior to the termination of Executive’s employment
so long as such cooperation does not materially interfere with Executive’s
employment or consulting.  In the event that such cooperation is required after
the termination of the Executive’s employment with the Company and its
Subsidiaries, the Company shall pay the Executive at the rate of $7,500 per day
and out-of-pocket expenses approved in advance by the Company after presentation
by the Executive of reasonable documentation related thereto.
 
(c)           Definition.  For purposes of this Agreement, “Competitor” shall
mean any business or enterprise in the theme park business, which shall include,
without limitation, amusement and water parks.  Notwithstanding the foregoing,
Executive’s provision of services to an Affiliate or unit of a Competitor that
is not directly engaged in the theme park business shall not be a violation of
the restrictions of this Section 7 so long as Executive does not provide
material services in respect of the theme park business and does not have
material direct or indirect managerial or oversight responsibility or authority
for the theme park business.  Nothing contained herein shall prevent Executive
from acquiring, solely as an investment, any publicly-traded securities of any
person so long as he remains a passive investor in such person and does not own
more than one percent (1%) of the outstanding securities thereof.
 


6

--------------------------------------------------------------------------------





8.             Enforcement.  Executive acknowledges and agrees that:  (i) the
purpose of the covenants set forth in Sections 5 through 7 above (the
“Restrictive Covenants”) is to protect the goodwill, trade secrets and other
confidential information of the Company; (ii) because of the nature of the
business in which the Company is engaged and because of the nature of the
Confidential Information to which Executive has access, it would be impractical
and excessively difficult to determine the actual damages of the Company in the
event Executive breached any such covenants; and (iii) remedies at law (such as
monetary damages) for any breach of Executive’s obligations under the
Restrictive Covenants would be inadequate.  Executive therefore agrees and
consents that if Executive commits any breach of a Restrictive Covenant, the
Company shall have the right (in addition to, and not in lieu of, any other
right or remedy that may be available to it) to temporary and permanent
injunctive relief from a court of competent jurisdiction, without posting any
bond or other security and without the necessity of proof of actual damage.  If
any portion of the Restrictive Covenants is hereafter determined to be invalid
or unenforceable in any respect, such determination shall not affect the
remainder thereof, which shall be given the maximum effect possible and shall be
fully enforced, without regard to the invalid portions.  In particular, without
limiting the generality of the foregoing, if the covenants set forth in
Section 7 are found by a court or an arbitrator to be unreasonable, Executive
and the Company agree that the maximum period, scope or geographical area that
is found to be reasonable shall be substituted for the stated period, scope or
area, and that the court or arbitrator shall revise the restrictions contained
herein to cover the maximum period, scope and area permitted by law.  If any of
the Restrictive Covenants are determined to be wholly or partially unenforceable
in any jurisdiction, such determination shall not be a bar to or in any way
diminish the Company’s right to enforce any such covenant in any other
jurisdiction.
 
9.             Indemnification.
 
(a)           The Company agrees that if Executive is made a party to, is
threatened to be made a party to, receives any legal process in, or receives any
discovery request or request for information in connection with, any action,
suit or proceeding, whether civil, criminal, administrative or investigative,
excluding any action instituted by Executive, any action related to any actual
violation of Section 16 of the Exchange Act by Executive or  any action brought
by the Company  for compensation or damages related to Executive’s breach of
this Agreement (a “Proceeding”), by reason of the fact that he was a director,
officer, employee, consultant or agent of the Company, or was serving at the
request of, or on behalf of, the Company as a director, officer, member,
employee, consultant or agent of another corporation, limited liability
corporation, partnership, joint venture, trust or other entity, including
service with respect to employee benefit plans, whether or not the basis of such
Proceeding is Executive’s alleged action in an official capacity while serving
as a director, officer, member, employee, consultant or agent of the Company or
other entity, Executive shall be indemnified and held harmless by the Company to
the fullest extent permitted or authorized by the Company’s certificate of
incorporation or by-laws or, if greater, by applicable law, against any and all
costs, expenses, liabilities and losses (including, without limitation,
attorneys’ fees reasonably incurred, judgments, fines, taxes or penalties and
amounts paid or to be paid in settlement and any reasonable cost and fees
incurred in enforcing his rights to indemnification or contribution) incurred or
suffered by Executive in connection therewith, and such indemnification shall
continue as to Executive even though he has ceased to be a director, officer,
member, employee, consultant or agent of the Company or other entity and shall
inure to the benefit of Executive’s heirs, executors and administrators.  The
Company shall reimburse Executive for all costs and expenses (including, without
limitation, reasonable attorneys’ fees) incurred by him in connection with any
Proceeding within twenty (20) business days after receipt by the Company of a
written request for such reimbursement and appropriate documentation associated
with these expenses.  Such request shall include an undertaking by Executive to
repay the amount of such advance if it shall ultimately be determined that he is
not entitled to be indemnified against such costs and expenses; provided that
the amount of such obligation to repay shall be limited to the after-tax amount
of any such advance except to the extent Executive is able to offset such taxes
incurred on the advance by the tax benefit, if any, attributable to a deduction
for repayment.
 
(b)           Neither the failure of the Company (including its board,
independent legal counsel or stockholders) to have made a determination prior to
the commencement of any proceeding concerning payment of amounts claimed by
Executive under Section 9(a) above that indemnification of Executive is proper
because he has met the applicable standard of conduct, nor a determination by
the Company (including its board, independent legal counsel or stockholders)
that Executive has not met such applicable standard of conduct, shall create a
presumption or inference that Executive has not met the applicable standard of
conduct.
 
(c)           The Company agrees to continue and maintain a directors’ and
officers’ liability insurance policy covering Executive at a level, and on terms
and conditions, no less favorable to him than the coverage the Company provides
other similarly-situated executives for six years after Executive’s Date of
Termination or such longer statute of limitation period.
 


7

--------------------------------------------------------------------------------





(d)           Nothing in this Section 9 shall be construed as reducing or
waiving any right to indemnification, or advancement of expenses, Executive
would otherwise have under the Company’s certificate of incorporation or by-laws
or under applicable law.
 
10.           Arbitration.  Subject to Section 8, in the event that any dispute
arises between the Company and Executive regarding or relating to this Agreement
and/or any aspect of Executive’s employment relationship with the Company, the
parties consent to resolve such dispute through mandatory arbitration under the
Commercial Rules of the American Arbitration Association (“AAA”), before a
single arbitrator in Chicago IL.  The parties hereby consent to the entry of
judgment upon award rendered by the arbitrator in any court of competent
jurisdiction.  Notwithstanding the foregoing, however, should adequate grounds
exist for seeking immediate injunctive or immediate equitable relief, any party
may seek and obtain such relief.  The parties hereby consent to the exclusive
jurisdiction of the state and Federal courts of or in the State of New York for
purposes of seeking such injunctive or equitable relief as set forth above. 
Out-of-pocket costs and expense reasonably incurred by Executive in connection
with such arbitration (including attorneys’ fees) shall be paid by the Company
with respect to each claim on which the arbitrator determines
Executive prevails.
 
11.           Mutual Representations.
 
(a)           Executive acknowledges that before signing this Agreement,
Executive was given the opportunity to read it, evaluate it and discuss it with
Executive’s personal advisors.  Executive further acknowledges that the Company
has not provided Executive with any legal advice regarding this Agreement.
 
(b)           Executive represents and warrants to the Company that the
execution and delivery of this Agreement and the fulfillment of the terms hereof
(i) shall not constitute a default under, or conflict with, any agreement or
other instrument to which he is a party or by which he is bound and (ii) as to
his execution and delivery of this Agreement do not require the consent of any
other person.
 
(c)           The Company represents and warrants to Executive that (i) the
execution, delivery and performance of this Agreement by the Company has been
fully and validly authorized by all necessary corporate action, (ii) the person
signing this Agreement on behalf of the Company is duly authorized to do so,
(iii) the execution, delivery and performance of this Agreement does not violate
any applicable law, regulation, order, judgment or decree or any agreement, plan
or corporate governance document to which the Company is a party or by which it
is bound and (iv) upon execution and delivery of this Agreement by the parties,
it shall be a valid and binding obligation of the Company enforceable against it
in accordance with its terms, except to the extent that enforceability may be
limited by applicable bankruptcy, insolvency or similar laws affecting the
enforcement of creditors’ rights generally.
 
(d)           Each party hereto represents and warrants to the other that this
Agreement constitutes the valid and binding obligations of such party
enforceable against such party in accordance with its terms.
 
12.           Notices.  All notices and other communications required or
permitted hereunder shall be in writing and shall be deemed given when delivered
(i) personally, (ii) by registered or certified mail, postage prepaid with
return receipt requested, (iii) by facsimile with evidence of completed
transmission, or (iv) delivered by overnight courier to the party concerned at
the address indicated below or to such changed address as such party may
subsequently give such notice of:
 
If to the Company:
Six Flags Entertainment Corporation.
 
924 Avenue J East
 
Grand Prairie, Texas 75050
 
Phone: (972) 595-5000
 
 
 
Attention: General Counsel
 
Fax: (972) 641-0323
 
 
If to Executive:
James Reid-Anderson
 
most recent contact information appearing in Company’s records

 
13.           Assignment and Successors.  This Agreement is personal in its
nature and none of the parties hereto shall, without the consent of the others,
assign or transfer this Agreement or any rights or obligations hereunder;
provided, however,


8

--------------------------------------------------------------------------------





that in the event of a merger, consolidation, or transfer or sale of all or
substantially all of the assets of the Company with or to any other
individual(s) or entity, this Agreement shall, subject to the provisions hereof,
be binding upon and inure to the benefit of such successor and such successor
shall discharge and perform all the promises, covenants, duties, and obligations
of the Company hereunder, and such transferee or successor shall be required to
assume such obligations by contract (unless such assumption occurs by operation
of law).  Anything herein to the contrary notwithstanding, Executive shall be
entitled to select (and change, to the extent permitted under any applicable
law) a beneficiary or beneficiaries to receive any compensation or benefit
payable hereunder following Executive’s death or judicially determined
incompetence by giving the Company written notice thereof.  In the event of
Executive’s death or a judicial determination of his incompetence, reference in
this Agreement to Executive shall be deemed, where appropriate, to refer to his
beneficiary, estate or other legal representative.
 
14.           Governing Law; Amendment.  This Agreement shall be governed by and
construed in accordance with the laws of Delaware, without reference to
principles of conflict of laws.  This Agreement may not be amended or modified
except by a written agreement executed by Executive and the Company or their
respective successors and legal representatives.
 
15.           Severability.  The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement.  If any provision of this Agreement shall be held
invalid or unenforceable in part, the remaining portion of such provision,
together with all other provisions of this Agreement, shall remain valid and
enforceable and continue in full force and effect to the fullest extent
consistent with law.
 
16.           Tax Withholding.  Notwithstanding any other provision of this
Agreement, the Company may withhold from amounts payable under this Agreement
all federal, state, local and foreign taxes that are required to be withheld by
applicable laws or regulations.
 
17.           No Waiver.  Executive’s or the Company’s failure to insist upon
strict compliance with any provision of, or to assert any right under, this
Agreement shall not be deemed to be a waiver of such provision or right or of
any other provision of or right under this Agreement.  Any provision of this
Agreement may be waived by the parties hereto; provided that any waiver by any
person of any provision of this Agreement shall be effective only if in writing
and signed by each party and such waiver must specifically refer to this
Agreement and to the terms or provisions being modified or waived.
 
18.           No Mitigation.  In no event shall Executive be obligated to seek
other employment or take other action by way of mitigation of the amounts
payable to Executive under any of the provisions of this Agreement and, except
as set forth herein, such amounts shall not be subject to offset or otherwise
reduced whether or not Executive obtains other employment.  The Company’s
obligation to make any payment pursuant to, and otherwise to perform its
obligations under, this Agreement shall not be affected by any offset,
counterclaim or other right that the Company have against Executive for any
reason; provided that the Company may cease making the payments or providing the
benefits, in each case, under Section 4 if Executive materially violates the
provisions of Sections 5, 6 and 7 and, if curable, does not cure such violation
within fifteen (15) days after written notice from the Company.
 
19.           Section 409A.  This Agreement is intended to satisfy the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”) with respect to amounts, if any, subject thereto and shall be
interpreted and construed and shall be performed by the parties consistent with
such intent.  To the extent Executive would otherwise be entitled to any payment
under this Agreement, or any plan or arrangement of the Company or its
Affiliates, that constitutes a “deferral of compensation” subject to
Section 409A and that if paid during the six (6) months beginning on the Date of
Termination of Executive’s employment would be subject to the Section 409A
additional tax because Executive is a “specified employee” (within the meaning
of Section 409A and as determined by the Company), the payment will be paid to
Executive on the earlier of the six (6) month anniversary of his Date of
Termination or death.  To the extent Executive would otherwise be entitled to
any benefit (other than a payment) during the six (6) months beginning on
termination of Executive’s employment that would be subject to the Section 409A
additional tax, the benefit will be delayed and will begin being provided on the
earlier of the first day following the six (6) month anniversary of Executive’s
Date of Termination or death.  Any payment or benefit due upon a termination of
employment that represents a “deferral of compensation” within the meaning of
Section 409A shall be paid or provided only upon a “separation from service” as
defined in Treasury Regulation § 1.409A-1(h).  Each payment made under this
Agreement shall be deemed to be a separate payment for purposes of
Section 409A.  Amounts payable under this Agreement shall be deemed not to be a
“deferral of compensation” subject to Section 409A to the extent provided in the
exceptions in Treasury Regulation §§ 1.409A-1(b)(4) (“Short-Term Deferrals”) and
(b)(9) (“Separation Pay Plans,” including the exception under subparagraph
(iii)) and other applicable provisions of Treasury Regulation § 1.409A-1 through
A-6.  Notwithstanding anything to the contrary in this Agreement or elsewhere,
any payment or benefit under this Agreement or otherwise that is exempt from
Section 409A pursuant to Treasury Regulation § 1.409A-1(b)(9)(v)(A) or
(C) (relating to certain reimbursements and in-kind benefits) shall be paid or
provided only to the extent that the expenses are not incurred, or the benefits
are not provided, beyond the last day of the second calendar year following the
calendar year in


9

--------------------------------------------------------------------------------





which Executive’s “separation from service” occurs; and provided further that
such expenses are reimbursed no later than the last day of the third calendar
year following the calendar year in which Executive’s “separation from service”
occurs.  To the extent any expense reimbursement (including without limitation
any reimbursement of interest or penalties related to taxes) or the provision of
any in-kind benefit is determined to be subject to Section 409A (and not exempt
pursuant to the prior sentence or otherwise), the amount of any such expenses
eligible for reimbursement, or the provision of any in-kind benefit, in one
calendar year shall not affect the expenses eligible for reimbursement in any
other calendar year (except for any lifetime or other aggregate limitation
applicable to medical expenses), in no event shall any expenses be reimbursed
after the last day of the calendar year following the calendar year in which
Executive incurred such expenses, and in no event shall any right to
reimbursement or the provision of any in-kind benefit be subject to liquidation
or exchange for another benefit.
 
20.           Headings.  The Section headings contained in this Agreement are
for convenience only and in no manner shall be construed as part of this
Agreement.
 
21.           Entire Agreement.  This Agreement constitutes the entire agreement
of the parties with respect to the subject matter hereof and shall supersede all
prior agreements other than outstanding equity grants, whether written or oral,
with respect thereto, including without limitation, the employment agreement
between the Company and Executive dated as of February 18, 2016 and amended as
of February 10, 2017.   In the event of any inconsistency between the terms of
this Agreement and the terms of any other Company plan, policy, equity grant,
arrangement or agreement with Executive, the provisions most favorable to
Executive shall govern.
 
22.           Duration of Terms.  The respective rights and obligations of the
parties hereunder shall survive any termination of Executive’s employment to the
extent necessary to give effect to such rights and obligations.
 
23.           Counterparts.  This Agreement may be executed simultaneously in
two or more counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.
 
24.           Certain Change in Control Payments.  Notwithstanding any provision
of this Agreement to the contrary, if any payments or benefits Executive would
receive from the Company under this Agreement or otherwise in connection with
the Change in Control (the “Total Payments”) (a) constitute “parachute payments”
within the meaning of Section 280G of the Code, and (b) but for this Section 24,
would be subject to the excise tax imposed by Section 4999 of the Code, then
Executive will be entitled to receive either (i) the full amount of the Total
Payments or (ii) a portion of the Total Payments having a value equal to $1 less
than three (3) times such individual’s “base amount” (as such term is defined in
Section 280G(b)(3)(A) of the Code), whichever of (i) and (ii), after taking into
account applicable federal, state, and local income taxes and the excise tax
imposed by Section 4999 of the Code, results in the receipt by such employee on
an after-tax basis, of the greatest portion of the Total Payments.  Any
determination required under this Section 24 shall be made in writing by the
accountant or tax counsel selected by the Executive.  If there is a reduction
pursuant to this Section 24 of the Total Payments to be delivered to the
applicable Executive and to the extent that an ordering of the reduction other
than by the Executive is required by Section 19 or other tax requirements, the
payment reduction contemplated by the preceding sentence shall be implemented by
determining the “Parachute Payment Ratio” (as defined below) for each “parachute
payment” and then reducing the “parachute payments” in order beginning with the
“parachute payment” with the highest Parachute Payment Ratio.  For “parachute
payments” with the same Parachute Payment Ratio, such “parachute payments” shall
be reduced based on the time of payment of such “parachute payments,” with
amounts having later payment dates being reduced first.  For “parachute
payments” with the same Parachute Payment Ratio and the same time of payment,
such “parachute payments” shall be reduced on a pro rata basis (but not below
zero) prior to reducing “parachute payments” with a lower Parachute Payment
Ratio.  For purposes hereof, the term “Parachute Payment Ratio” shall mean a
fraction the numerator of which is the value of the applicable “parachute
payment” for purposes of Section 280G of the Code and the denominator of which
is the actual present value of such payment.
 
IN WITNESS WHEREOF, Executive and the Company have caused this Agreement to be
executed as of the date first above written.


10

--------------------------------------------------------------------------------





 
 
SIX FLAGS ENTERTAINMENT CORPORATION.
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Jon L. Luther
 
 
 
Jon L. Luther, Lead Independent Director
 
 
 
 
 
/s/ James Reid-Anderson
 
 
James Reid-Anderson

 


 
 


11

--------------------------------------------------------------------------------







Exhibit A
 
Agreement and General Release
 
Agreement and General Release (“Agreement”), by and between James Reid-Anderson
(“Executive” and referred to herein as “you”) and Six Flags Entertainment
Corporation, a Delaware corporation (the “Company”).
 
1.             In exchange for your waiver of claims against the Released
Persons (as defined below) and compliance with the other terms and conditions of
this Agreement, upon the effectiveness of this Agreement, the Company agrees to
provide you with the payments and benefits provided in Section 4 of your
employment agreement with the Company, dated July 18, 2017 (the “Employment
Agreement”) in accordance with the terms and conditions of the Employment
Agreement.
 
2.             (a)  In consideration for the payments and benefits to be
provided to you pursuant to section 1 above, you, for yourself and for your
heirs, executors, administrators, trustees, legal representatives and assigns
(hereinafter referred to collectively as “Releasors”), forever release and
discharge the Company and its subsidiaries, divisions, affiliates and related
business entities, successors and assigns, and any of its or their respective
directors, officers, fiduciaries, agents, trustees, administrators, employees
and assigns (in each case, in their capacity as such) (collectively the
“Released Persons”) from any and all claims, suits, demands, causes of action,
covenants, obligations, debts, costs, expenses, fees and liabilities of any kind
whatsoever in law or equity, by statute or otherwise, whether known or unknown,
vested or contingent, suspected or unsuspected and whether or not concealed or
hidden (collectively, the “Claims”), which you have had, now have, or may have
against any of the Released Persons by reason of any act, omission, transaction,
practice, plan, policy, procedure, conduct, occurrence, or other matter arising
up to and including the date on which you sign this Agreement, except as
provided in subsection (c) below.
 
(b)           Without limiting the generality of the foregoing, this Agreement
is intended to and shall release the Released Persons from any and all such
claims, whether known or unknown, which you have had, now have, or may have
against the Released Persons arising out of your employment or termination
thereof, including, but not limited to: (i) any claim under the Age
Discrimination in Employment Act, Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act, the Employee Retirement Income Security Act of
1974 (excluding claims for accrued, vested benefits under any employee benefit
or pension plan of the Released Persons subject to the terms and conditions of
such plan and applicable law), the Family and Medical Leave Act, the Worker
Adjustment and Retraining Notification Act of 1988, or the Fair Labor Standards
Act of 1938, in each case as amended [update as appropriate]; (ii) any other
claim whether based on federal, state, or local law (statutory or decisional),
rule, regulation or ordinance, including, but not limited to, breach of contract
(express or implied), wrongful discharge, detrimental reliance, defamation,
emotional distress or compensatory or punitive damages; and (iii) any claim for
attorneys’ fees, costs, disbursements and/or the like.
 
(c)           Notwithstanding the foregoing, nothing in this Agreement shall be
a waiver of claims: (1) that arise after the date on which you sign this
Agreement, including, without limitation, such claims related to any equity
award held by you; (2) for the payments or benefits required to be provided
under Section 4 of the Employment Agreement; (3) regarding rights of
indemnification and receipt of legal fees and expenses to which you are entitled
under the Employment Agreement, the Company’s or a subsidiary of the Company’s
Certificate of Incorporation or By-laws (or similar instrument), pursuant to any
separate writing between you and the Company or any subsidiary of the Company or
pursuant to applicable law; or (4) relating to any claims for accrued, vested
benefits under any employee benefit plan or retirement plan of the Released
Persons subject to the terms and conditions of such plan and applicable law
(excluding any severance or termination pay plan, program or arrangement, claims
to which are specifically waived hereunder.
 
(d)           In signing this Agreement, you acknowledge that you intend that
this Agreement shall be effective as a bar to each and every one of the Claims
hereinabove mentioned or implied.  You expressly consent that this Agreement
shall be given full force and effect according to each and all of its express
terms and provisions, including those relating to unknown, unsuspected or
unanticipated Claims, if any, as well as those relating to any other Claims
hereinabove mentioned or implied.  [Update to include reference to any
applicable statute regarding the waiver of unknown claims.]
 
3.             (a)  This Agreement is not intended, and shall not be construed,
as an admission that any of the Released Persons has violated any federal, state
or local law (statutory or decisional), ordinance or regulation, breached any
contract or committed any wrong whatsoever against you.
 
(b)           Should any provision of this Agreement require interpretation or
construction, it is agreed by the parties that the entity interpreting or
constructing this Agreement shall not apply a presumption against one party by
reason of the rule of construction that a document is to be construed more
strictly against the party who prepared the document.


12

--------------------------------------------------------------------------------





 
(c)           You represent and warrant that you have not assigned or
transferred to any person or entity any of my rights which are or could be
covered by this Agreement, including but not limited to the waivers and releases
contained in this Agreement.


(d) You understand that nothing in this Agreement limits your ability to file a
charge or complaint with the Equal Employment Opportunity Commission, the
National Labor Relations Board, the Occupational Safety and Health
Administration, the Securities and Exchange Commission or any other federal,
state or local governmental agency or commission (“Government Agencies”). You
further understand this Agreement does not limit your ability to communicate
with any Government Agencies or otherwise participate in any investigation or
proceeding that may be conducted by any Government Agency, including providing
documents or other information, without notice to the Company. While this
Agreement does not limit your right to receive an award for information provided
to the Securities and Exchange Commission, you understand and agree that, to
maximum extent permitted by law, you are otherwise waiving any and all rights
you may have to individual relief based on any claims that you have released and
any rights you have waived by signing this Agreement. [Update as appropriate]
 
4.             This Agreement is binding upon, and shall inure to the benefit
of, the parties and their respective heirs, executors, administrators,
successors and assigns.
 
5.             This Agreement shall be construed and enforced in accordance with
the laws of the State of Delaware applicable to agreements made and to be
performed entirely within such State.
 
6.             You acknowledge that you: (a) have carefully read this Agreement
in its entirety; (b) have had an opportunity to consider for at least
[twenty-one (21)] [forty[five (45)] days the terms of this Agreement; (c) are
hereby advised by the Company in writing to consult with an attorney of your
choice in connection with this Agreement; (d) fully understand the significance
of all of the terms and conditions of this Agreement and have discussed them
with your independent legal counsel, or have had a reasonable opportunity to do
so; (e) have had answered to your satisfaction by your independent legal counsel
any questions you have asked with regard to the meaning and significance of any
of the provisions of this Agreement; and (f) are signing this Agreement
voluntarily and of your own free will and agree to abide by all the terms and
conditions contained herein.
 
7.             You understand that you will have at least [twenty-one (21)]
[forty[five (45)]  days from the date of receipt of this Agreement to consider
the terms and conditions of this Agreement.  You may accept this Agreement by
signing it and returning it to the Company’s General Counsel at the address
specified pursuant to Section 12 of the Employment Agreement on or before
_________. After executing this Agreement, you shall have seven (7) days (the
“Revocation Period”) to revoke this Agreement by indicating your desire to do so
in writing delivered to the General Counsel at the address above by no later
than 5:00 p.m. on the seventh (7th) day after the date you sign this Agreement. 
The effective date of this Agreement shall be the eighth (8th) day after you
sign the Agreement (the “Agreement Effective Date”).  If the last day of the
Revocation Period falls on a Saturday, Sunday or holiday, the last day of the
Revocation Period will be deemed to be the next business day.  In the event you
do not accept this Agreement as set forth above, or in the event you revoke this
Agreement during the Revocation Period, this Agreement, including but not
limited to the obligation of the Company to provide the payments and benefits
provided in Section 1 above, shall be deemed automatically null and void.
 
8.             Any dispute regarding this Agreement shall be subject to Delaware
law without reference to its choice of law provisions.  You agree to reimburse
the Company for out-of-pocket costs and expense reasonably incurred by in
connection with enforcing this Agreement (including attorney’s fees) with
respect to each claim on which the Company substantially prevails.
 
 
 
EXECUTIVE
 
 
 
 
 
 
 
James Reid-Anderson
 
 
 
SIX FLAGS ENTERTAINMENT CORPORATION
 
 
 
 



13